          Case 1:20-cv-00849-CKK Document 50 Filed 04/20/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 EDWARD BANKS, et al.,
     Plaintiffs
                                                             Civil Action No. 20-849(CKK)
     v.
 QUINCY L. BOOTH, et al.,
      Defendants

                                             ORDER
                                          (April 19, 2020)

       For the reasons set forth in the accompanying Memorandum Opinion, it is, this 19th day
of April, 2020, hereby
      ORDERED that Plaintiffs’ [5] Motion for a Temporary Restraining Order is GRANTED
IN PART AND DENIED IN PART. Specifically, the Court ORDERS the following relief:
        In light of the medical surveillance and monitoring that is occurring currently in the
quarantine units, Defendants shall ensure that the triage process associated with sick call requests
on the non-quarantine units is expedited and reflects appropriate sensitivity to the wide variety of
symptoms associated with COVID-19 disease. Correctional officers and other staff who are in
contact with inmates should ensure that the medical staff are promptly informed about inmates
who present with symptoms of COVID-19 and medical staff should respond to the housing unit
on an expedited basis. Any inmate grievances that include allegations of delay in medical
assessment should be prioritized and submitted to the DOC medical director immediately.
Additionally, in light of the fact that the DOC is relying on inmates to self-report symptoms of
COVID-19, Defendants shall provide better documentation as to the dates and times of sick calls
and urgent care calls, the inmates’ reported symptoms, the dates and times the inmates are seen
by medical professionals, and the outcomes to allow for better tracking of the response to
inmates’ complaints of COVID-19 symptoms.
       If the Defendants are not already doing so, they shall that ensure that cell restrictions are
appropriately monitored, tracked, and corrective action is undertaken on an expedited basis if
warranted.
        In instances in which inmates are transferred from the intake unit to a different unit
before the 14-day quarantine period expires, Defendants shall ensure that appropriate housing,
surveillance and monitoring is afforded to the inmate in the receiving unit.
        Defendants shall consult with public health professionals regarding strategies that can be
implemented to strengthen the COVID-19-related education program for both staff and inmates.
Moreover, Defendants shall explore appropriate supports that can be provided on an expedited
basis to both staff and inmates who are living and working in an extremely stressful and high-
risk environment and are at substantial risk of exposure.




                                                  1
          Case 1:20-cv-00849-CKK Document 50 Filed 04/20/20 Page 2 of 3



       Defendants shall conduct additional staff training on the use of the non-touch, infrared
thermometers consistent with manufacturer guidelines and provide guidance to staff regarding
what to do when thermometers produce results that appear on their face to be inaccurate.
        Defendants shall take immediate steps to provide consistent and reliable access to legal
calls, personal telephone calls, daily showers, and clean clothing and clean linens to all inmates
on isolation status.
        Defendants shall ensure appropriate and consistent implementation of social distancing
policies by addressing limitations in current staffing levels, supervisory oversight of line staff,
and provide enhanced education related to the importance of social distancing.
        Defendants shall communicate clear expectations, in writing, to correctional staff about
the types of PPE required to perform the various supervision and operational functions that are
conducted throughout the facility, including the PPE they should expect to be given on each shift
for each specific category of post assignment; the proper donning, doffing and disposal of the
PPE; and an explanation of the related rationale. Clear communication to staff regarding
differences in risk exposures and providing consistent PPE over time could help lower anxiety
levels among staff.
        In addition, Defendants shall also ensure that all PPE issued is properly fitted. For
example, N95 respirators must be properly fitted to ensure that they provide the intended
protection. During the site visits that amici conducted, none of the correctional staff who were
wearing N95 respirators in isolation units reported that they had been fitted for the respirators.
       Defendants shall ensure that all DOC staff receive instruction on the proper disposal of
PPE, and appropriate and accessible receptables for immediate disposal must be readily
available. During the site visits, amici observed that receptables for disposal of PPE were not
accessible on a consistent basis, including to staff assigned to isolation units at the CTF.
         There is a critical need for the defendants to strengthen the environmental health and
safety program at both the CDF and the CTF. It is recommended that the DOC immediately
retain a registered sanitarian to oversee the environmental health and safety programs at both
facilities and provide training so that cleaning tools and products are used properly. A registered
sanitarian should bring the appropriate knowledge, oversight, and quality control necessary to
mitigate at least some of the critical public health concerns that are evident in both facilities.
        In addition to engaging a sanitarian, supervisory correctional staff must ensure that
housing unit staff properly manage the work performed by the inmate detail workers. In order to
accomplish that goal, correctional staff and detail workers require guidance from a sanitarian
trained to oversee the facility’s environmental health program.
        In addition to engaging a sanitarian, the defendants shall consider contracting for
professional cleaning services on the secure side of the facility at least until a sanitarian is hired
to bolster the existing environmental health and safety program at both facilities. Additionally,
proper cleaning supplies that have been sanitized regularly shall be immediately provided to each
unit, and a schedule for cleaning common areas and cells shall be established and enforced.
        Defendants shall reduce the extent to which common spaces encourage inmates to
congregate in close quarters (e.g., around a single television in a small enclosed area, or next to
one another in order to use telephones that are mounted closer than six feet apart). The
effectiveness of this strategy would increase if Defendants were to consistently apply their stated
                                                  2
          Case 1:20-cv-00849-CKK Document 50 Filed 04/20/20 Page 3 of 3



policy of allowing no more than small groups of inmates out of their cells at any given time.
Whatever strategies Defendants adopt, increased active and direct supervision will be required
by both housing unit correctional officers and the midlevel managers responsible for overseeing
and supporting the correctional officers assigned to housing units. Enforcing social distancing
standards as a public health measure is a new responsibility for correctional staff and they must
be supported as they adjust to this new role. Moreover, Defendants shall assess whether any
additional security staff are needed to provide appropriate supervision, on a unit-by-unit basis,
taking into consideration the layout of the housing units, the number of inmates housed on the
units, and the security designation of the unit, in order to enforce social distancing policies.
        Finally, Defendants shall ensure that all inmates, including those on isolation, have
access to confidential, unmonitored legal calls of a duration sufficient to discuss legal matters.
         As relief, the Court has adopted in general the recommendations set out by the amici in
their final report. The Court has not set out each detail in the report which supports these
recommendations. However, the Court expects Defendants to address those specific deficiencies
set out in the final report, which support the recommendations, and to rectify those deficiencies.
       SO ORDERED.
                                                         /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                  3
